Case 1:18-cr-20269-MGC Document 352 Entered on FLSD Docket 08/08/2019 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-20269-CR-COOKE
UNITED STATES OF AMERICA,
Plaintiff,
VS.
NOE REINA DE LA CRUZ, et al

Defendants.

IN RE:
LV LENDING LLC

Third-Party Petitioner
/

 

ORDER
This matter having come before the Court upon Petitioner LV Lending LLC’s Motion for
Protective Order against Government’s Taking of Depositions of Ricardo Uribe and Camilo Nino,
ECF No. 348, and having reviewed the United States’ Response in Opposition to Petitioner’s
Motion for Protective Order Regarding Depositions, ECF No. 349, and for the reasons stated
therein, it is hereby ORDERED that Petitioner’s Motion for Protective Order, ECF No. 348, is
DENIED.

DONE AND ORDERED in Miami, Florida, this__8”" day of A 2019. .

       

  

 

MARCIA G. COOKE
UNITED STATES DISTRICT JUDGE
